DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to an After Final Consideration Pilot Program 2.0 Request filed by the applicant on May 7, 2021.  The applicant’s amendment has been entered and was used as a baseline for the examiner’s amendment described below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Robert D. Bean, ESQ. Reg. No. 74,727 on May 27, 2021 through subsequent communications following a telephone interview on May 24, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of claims:
Claim 1 (Currently amended): A computer-implemented method comprising:
capturing a voice command of a user in a first vehicle;
extracting an intent, a message payload, and a target recipient of the message payload from the captured voice command of the user, using natural language processing, wherein the target recipient is a second vehicle within a defined proximity of the first vehicle;
identifying the target recipient relevant to the captured voice command within video content from one or more cameras of the first vehicle, wherein one or more segments of video content are analyzed to detect one or more images associated with a verbal description of the target recipient in the captured voice command;
matching an image of the second vehicle with a verbal description of the second vehicle by the user, wherein additional information is obtained from at least one or more sensors within the defined proximity of the first vehicle, and the captured voice command to disambiguate the second vehicle associated with the intent of the user from other potential target recipients; and
transmitting, based on a radio-frequency identification tag associated with the second vehicle, the message payload and one or more segments of video content that point out a reason for the message payload to the identified target recipient based on the extracted intent, wherein the reception by the identified target recipient causes an action at the second vehicle that is directed to the identified target recipient and based on an analysis of the message payload.

Claim 2 (Cancelled) 

Claim 3 (Currently amended): The computer-implemented method of claim [[2]], 1 wherein identifying the second vehicle within the defined proximity of the first vehicle includes at least one of the following in a group consisting of: detecting vehicle-to-vehicle sensors between the first vehicle and the second vehicle; detecting Internet of Things (IoT) sensors between the first vehicle and the second vehicle; matching a license plate number of the second vehicle with the captured voice command of the user

Claim 4 (Original): The computer-implemented method of claim 1, further comprising:

displaying the one or more segments of the analyzed video content on a user interface of the identified target recipient.

Claim 5 (Original): The computer-implemented method of claim 1, further comprising:
transmitting the message payload to a third party target recipient via an intermediary recipient.

Claim 6 (Original): The computer-implemented method of claim 1, further comprising:
receiving, by the target recipient, a message payload transmitted from the first vehicle;
analyzing the message payload using the natural language processing to identify an action to be performed; and
performing, automatically, the action via actuators.

Claim 7 (Original): The computer-implemented method of claim 1, further comprising:
receiving, by the target recipient, a message payload transmitted from the first vehicle;
analyzing the message payload using natural language processing to identify an action to be performed;
providing an alert to the user identifying the action to be performed; and performing the identified action, in response to receiving authorization from the user.

Claim 8 (Currently amended): A computer program product, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising:

extracting an intent, a message payload, and a target recipient of the message payload from the captured voice command of the user, using natural language processing, wherein the target recipient is a second vehicle within a defined proximity of the first vehicle;
identifying the target recipient relevant to the captured voice command within video content from one or more cameras of the first vehicle, wherein one or more segments of video content are analyzed to detect one or more images associated with a verbal description of the target recipient in the captured voice command; 
matching an image of the second vehicle with a verbal description of the second vehicle by the user, wherein additional information is obtained from at least one or more sensors within the defined proximity of the first vehicle, and the captured voice command to disambiguate the second vehicle associated with the intent of the user from other potential target recipients; and
transmitting, based on a radio-frequency identification tag associated with the second vehicle, the message payload and one or more segments of video content that point out a reason for the message payload to the identified target recipient based on the extracted intent wherein the reception by the target recipient causes an action at the second vehicle that is directed to the identified target recipient and based on an analysis of the message payload.

Claim 9 (Cancelled)

Claim 10 (Currently amended): The computer program product of claim [[9]] 8, wherein identifying the second vehicle within the defined proximity of the first vehicle includes at least one of the following in a group consisting of: detecting vehicle-to-vehicle sensors between the first vehicle and the second vehicle; detecting Internet of Things (IoT) sensors between the first vehicle and the second 

Claim 11 (Original): The computer program product of claim 8, further comprising:
transmitting, via peer-to-peer (P2P) communication, one or more segments of the analyzed video content to the identified target recipient; and
displaying the one or more segments of the analyzed video content on a user interface of the identified target recipient.

Claim 12 (Original): The computer program product of claim 8, further comprising:
transmitting the message payload to a third party target recipient via an intermediary recipient.

Claim 13 (Original): The computer program product of claim 8, further comprising:
receiving, by the target recipient, a message payload transmitted from the first vehicle;
analyzing the message payload using the natural language processing to identify an action to be performed; and 
performing, automatically, the action via actuators.

Claim 14 (Original): The computer program product of claim 8, further comprising:
receiving, by the target recipient, a message payload transmitted from the first vehicle;
analyzing the message payload using natural language processing to identify an action to be performed;
providing an alert to the user identifying the action to be performed; and


Claim 15 (Currently amended): A computer system, comprising:
one or more computer devices each having one or more processors and one or more tangible storage devices; and
a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions for:
capturing a voice command of a user in a first vehicle; 
extracting an intent, a message payload, and a target recipient of the message payload from the captured voice command of the user, using natural language processing, wherein the target recipient is a second vehicle within a defined proximity of the first vehicle;
identifying the target recipient relevant to the captured voice command within video content from one or more cameras of the first vehicle, wherein one or more segments of video content are analyzed to detect one or more images associated with a verbal description of the target recipient in the captured voice command; 
matching an image of the second vehicle with a verbal description of the second vehicle by the user, wherein additional information is obtained from at least one or more sensors within the defined proximity of the first vehicle, and the captured voice command to disambiguate the second vehicle associated with the intent of the user from other potential target recipients; and 
transmitting, based on a radio-frequency identification tag associated with the second vehicle, the message payload and one or more segments of video content that point out a reason for the message payload to the identified target recipient based on the extracted intent wherein the reception by the target recipient causes an action at the second vehicle that is directed to the identified target recipient and based on an analysis of the message payload.

Claim 16 (Cancelled)

Claim 17 (Currently amended): The computer system of claim [[16]] 15, wherein identifying the second vehicle within the defined proximity of the first vehicle includes at least one of the following in a group consisting of: detecting vehicle-to-vehicle sensors between the first vehicle and the second vehicle; detecting Internet of Things (IoT) sensors between the first vehicle and the second vehicle; matching a license plate number of the second vehicle with the captured voice command of the user

Claim 18 (Original): The computer system of claim 15, further comprising:
transmitting, via peer-to-peer (P2P) communication, one or more segments of the analyzed video content to the identified target recipient; and
displaying the one or more segments of the analyzed video content on a user interface of the identified target recipient.

Claim 19 (Original): The computer system of claim 15, further comprising:
transmitting the message payload to a third party target recipient via an intermediary recipient.

Claim 20 (Original): The computer system of claim 15, further comprising:
receiving, by the target recipient, a message payload transmitted from the first vehicle;

performing, automatically, the action via actuators.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for vehicle to vehicle messaging by which a voice command of a user in a first vehicle is captured and input into a natural language processor of a server to extract an intent, target recipient, and a message payload from the captured voice command.  Further video content from one or more cameras of the first vehicle is analyzed and along with the captured voice is used to identify the relative target recipient, such that the message payload is transmitted to the identified target recipient based on the extracted intent.   The ordered steps of the claim language impose meaningful limits on the scope of the claims and provides an asserted improvement for communications between drivers of vehicles in proximity of each other and on the road. 
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Bradley et al. (U.S. 2018/0204459 A1; herein referred to as Bradley) in view of Huang et al. (U.S. et al. (U.S. 2016/0012727 A1; herein referred to as Bostick) and in further view of Rindsberg et al. (U.S. 2008/0287092 A1; herein referred to as Rindsberg) does not teach or suggest in detail a method, computer program product, and system which captures a voice command of a user in a first vehicle and uses natural language processing to extract an intent, message payload, and a target recipient, which is a second vehicle within a defined proximity of the first vehicle, and further identifies the target recipient relevant to the captured voice command by analyzing segments of video content obtained from one or more cameras of the first vehicle and detecting one or more images associated with a verbal description of the target recipient in the captured voice command.  Further, an image of the second vehicle is matched with the verbal description of a second vehicle provided by the user using additional information obtained from at least one or more sensors within the defined proximity of the first vehicle, and the captured voice command, to disambiguate the second vehicle associated with the intent of the user from other potential target recipients.  Thereafter, the message payload and one or more segments of video content that point out a reason for the message payload to the identified target recipient based in the extracted intent is transmitted to the second vehicle based on a radio frequency identification tag associated with a second vehicle, and the reception by the target recipient causes an action at the second vehicle that is directed to the identified target recipient and based on an analysis of the message payload.
Bradley is directed to methods and systems to vehicle behavior pattern monitoring of a target vehicle and notifying a user about the determined pattern of driving behavior of the target vehicle.  Bradley teaches some of the limitations and elements of the claimed invention: (capturing a voice command of a user in a first vehicle (see ¶ [0012]) wherein the target recipient is a second vehicle (see Fig. 1, ¶ [0061]) identifying the target recipient relevant to the captured voice command, within video content from one or more cameras of the first vehicle (see ¶ [0058])).  However Bradley does not teach all of the elements of the claimed invention.

Huang is directed to methods and systems for controlling devices using a voice-based interface that has dynamically switchable endpoints.  In combination with Bradley, Huang teaches some of the elements of the claimed invention: (extracting an intent (e.g. deduced user intent) (see Fig. 1A, ¶ [0041]) a message payload (e.g. structured query), and a target recipient (see Fig. 1A, ¶ [0043]) of the message payload from the captured voice command of the user (see ¶ [0077]), using natural language processing (see ¶ [0078]) transmitting the message payload to the identified target recipient (see ¶ [0081] based on the extracted intent (see ¶ [0083])).  However the combination of Bradley and Huang does not teach all of the elements of the claimed invention.  
Bostick is directed to methods and systems to the use of vehicle to vehicle communications for notification of driving hazards. In combination with Bradley and Huang, Bostick teaches some of the elements of the claimed invention: (transmitting, based on a radio-frequency identification tag associated with the second vehicle, (see ¶ [0015-0016], Fig. 1)).  However, the combination of Bradley, Huang, and Bostick does not teach all of the elements of the claimed invention.
Rindsberg is directed to methods and systems of addressing a vehicle using vehicle identification numbers or VINs in messages between vehicles.  In combination with Bradley, Huang, and Bostick, Rindsberg teaches some of the elements of the claimed invention: (the message payload and one or more segments of video content that point out a reason for the message payload to the identified target recipient based on the extracted intent (see  ¶ [0019-0021], ¶ [0030], Figs. 1, 2, and 5)).  However, the combination of Bradley, Huang, Bostick, and Rindsberg does not teach all of the elements of the claimed invention.
In particular, the cited prior art, either singularly or in combination, fails to provide an ordered combination that enables a user in a first vehicle with an intent to inform a target recipient which is a second vehicle in proximity to the first vehicle by means of a voice command to transmit a message wherein one or more segments of video content are analyzed to detect one or more images associated with a verbal description of the target recipient in the captured voice command; matching an image of the second vehicle with a verbal description of the second vehicle by the user, wherein additional information is obtained; from at least one or more sensors within the  defined proximity of the first vehicle, and the captured voice command to disambiguate the second vehicle associated with the intent of the user from other potential target recipients; wherein the reception by the target recipient causes an action at the second vehicle that is directed to the identified target recipient and based on an analysis of the message payload) and as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 12– 15:   ¶ ¶ [0049 -0060], Fig. 1) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3 – 8, 10 – 15, and 17 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444